DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-7, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11195755 (Cheng). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.

Regarding Claim 2, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.

Regarding Claim 3, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.

Regarding Claim 4, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.

Regarding Claim 5, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.


Regarding Claim 6, Claim 1-5 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures ; further comprising a source/drain liner on a portion of each of the source/drain contacts.

Regarding Claim 7, Claim 1-7 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures ; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts.

Regarding Claim 12, Claim 1-4 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures.

Regarding Claim 13, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.

Regarding Claim 14, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.

Regarding Claim 15, Claim 1-7 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts.

Regarding Claim 16, Claim 1-7 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts.

Regarding Claim 17, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.

Regarding Claim 18, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.

Regarding Claim 19, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.


Regarding Claim 20, Claim 1-6 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11195755 (Cheng), in view of Huang (US PG Pub. No. 2020/0083259, hereinafter Huang).   

	
Regarding Claim 8, Claim 1-8 of US Patent No. 11195755 (Cheng) teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures ; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts; wherein the source/drain liners are a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof.

Claim 1-8 of US Patent No. 11195755 (Cheng) does not teach the source/drain buffers are made of a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof.

Huang discloses the source/drain buffers are made of a metal oxide selected from the group consisting of aluminum oxide (AlO)( aluminum oxide)[Claim 11]  , hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Huang to replace the material of Claim 1-8 of US Patent No. 11195755’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim 9-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11195755 (Cheng) and Huang in view of Hsu (US PG Pub. No. 2010/0052077, hereinafter Hsu).   

Regarding Claim 9, Claim 1-8 of US Patent No. 11195755 (Cheng) and Huang teaches the transistor device of claim 8, 

Claim 1-8 of US Patent No. 11195755 (Cheng) and Huang does not teach wherein the gate buffer is a metal oxide selected from the group consisting of aluminum oxide (AIO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaQ), niobium oxide (NbQ), and combinations thereof, and the gate liners are a different metal oxide from the source/drain liners.


Hsu teaches wherein the gate buffer is a metal oxide selected from the group consisting of aluminum oxide (AIO) (aluminum oxide)[abstract], hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaQ), niobium oxide (NbQ), and combinations thereof, and the gate liners are a different metal oxide from the source/drain liners.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Hsu to replace the material of Claim 1-8 of US Patent No. 11195755’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Regarding Claim 10, Claim 1-10 of US Patent No. 11195755 (Cheng) , Huang and Hsu teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures ; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts; wherein the source/drain liners are a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof; wherein the gate liners are a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof, and the gate liners are a different metal oxide from the source/drain liners;  wherein the source/drain caps are a hardmask material selected from the group consisting of silicon nitride (SiN), silicon oxynitride (SiON), silicon carbide (SiC), silicon carbonitride (SiCN), silicon boronitride (SiBN), silicon borocarbide (SiBC), silicon boro carbonitride (SiBCN), and combinations thereof, and the gate caps are a different hardmask material from the source/drain caps.

Regarding Claim 11, Claim 1-11 of US Patent No. 11195755 (Cheng) , Huang and Hsu teaches a transistor device, comprising: at least three active gate structures with each active gate structure including a gate spacer and a gate electrode on a substrate; a source/drain contact between each adjacent pair of the at least three active gate structures; a gate contact on each of the gate electrodes, wherein at least a portion of the gate contact is on a portion of a source/drain cap; and a source/drain lead on each of the source/drain contacts, wherein a portion of the source/drain lead is on a portion of the gate spacer; wherein source/drains are in the substrate, and each of the source/drain contacts is on and in electrical contact with one of the source/drains; further comprising a gate liner and a gate cap on a portion of each gate electrode; further comprising a gate buffer between a portion of the gate spacer and gate contact for each of the at least three active gate structures ; further comprising a source/drain liner on a portion of each of the source/drain contacts; further comprising a source/drain buffer on a portion of each of opposing sidewalls of adjacent gate spacers; wherein the source/drain leads are offset from the positions of the gate contacts; wherein the source/drain liners are a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof; wherein the gate liners are a metal oxide selected from the group consisting of aluminum oxide (AlO), hafnium oxide (HfO), zirconium oxide (ZrO), titanium oxide (TiO), tantalum oxide (TaO), niobium oxide (NbO), and combinations thereof, and the gate liners are a different metal oxide from the source/drain liners;  wherein the source/drain caps are a hardmask material selected from the group consisting of silicon nitride (SiN), silicon oxynitride (SiON), silicon carbide (SiC), silicon carbonitride (SiCN), silicon boronitride (SiBN), silicon borocarbide (SiBC), silicon boro carbonitride (SiBCN), and combinations thereof, and the gate caps are a different hardmask material from the source/drain caps; wherein the gate spacers are a silicon based dielectric material selected from the group consisting of silicon oxy boro carbon nitride (SiOBCN), silicon oxy carbo nitride (SiOCN), silicon boro carbonitride (SIBCN), silicon carbonitride (SiCN), and combinations thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819